UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER 0-27587 CUSIP NUMBER 14983D 20 2 (Check one): xForm 10-K oForm 20-F oForm 11-KoForm 10-Q oForm 10-D oForm N-SAR o Form N-CSR For Period Ended:May 31, 2011 oTransition Report on Form 10-K oTransition Report on Form 20-F oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION ARKADOS GROUP, INC. Full Name of Registrant N/A Former Name if Applicable 87 Fairfield Rd. Address of Principal Executive Office (Street and Number) Fairfield, New Jersey07004 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) x (a)The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense (b) The subject annual report, semi-annual report. transition report on Form 10-K, Form 20-F, Form 11-K. Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III — NARATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The registrant is not able to meet the filing deadline for its Form 10-K for the year ended May 31, 2011 without undue effort and expense, due to its inability to raise sufficient funds to pay its auditors. PART IV — OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Andreas Typaldos (Name) (732) (Area Code) 465-9300 Ext. 0 (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). YesxNoo Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? YesxNoo If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. The registrant will report net income of approximately $14.2 million for the year ended May 31, 2011 as compared to a net loss of $11.5 million for the year ended May 31, 2010 as the registrant recorded gains on sale of assets and settlement of debt aggregating$18.9 million for the year ended May 31, 2011. ARKADOS GROUP, INC. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. DateAugust 30, 2011 By: /s/Andreas Typaldos Andreas Typaldos Acting President and CEO
